     Case 3:19-cv-03298-MCR-EMT Document 1 Filed 08/26/19 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


GLORIAN L. SAVAGE,
            Plaintiff,
v.                                           CASE NO. ___________________
GULF COAST HEALTH SYSTEM
IMAGING, LLC, D/B/A OPTIMAL
IMAGING SACRED HEART
SYSTEM,


            Defendant.
__________________________________________________________________
                                  COMPLAINT
      Plaintiff, GLORIAN L. SAVAGE (hereinafter referred to as the “Plaintiff”

and/or “Savage”) sues the Defendant, GULF COAST HEALTH SYSTEM, LLC,

d/b/a, OPTIMAL IMAGING SACRED HEART SYSTEM, (hereinafter referred to

as “Optimal Imaging” and/or the “Defendant”), and alleges as follows:

                                INTRODUCTION

      1. This is an action for damages and other relief to redress the deprivation of

rights secured to the Plaintiff by Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e, which prohibits discrimination based on race and

gender.


                                         1
       Case 3:19-cv-03298-MCR-EMT Document 1 Filed 08/26/19 Page 2 of 6



                         JURISDICTION AND VENUE

       2. This is an action to remedy discrimination on the basis of race and gender

in the terms, conditions and privileges of Plaintiff’s employment in violation Title

VII of the Civil Rights Act of 1964, as amended, (Title VII), 42 U.S.C. § 2000e et

seq.

       3. Jurisdiction is invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C.

§2000e-5(f).

       4. Declaratory, injunctive, and equitable relief is sought pursuant to 28 U. S.

C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

        5.     Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-
5(k) and Fed. R. Civ. P. 54.

        6.     This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial

district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

       7.      Plaintiff has complied with all conditions precedent to the filing of
this suit.

       8. Plaintiff was issued a “Right to Sue” letter on May 28, 2019, by the

United States Equal Employment Opportunity Commission (EEOC).




                                           2
      Case 3:19-cv-03298-MCR-EMT Document 1 Filed 08/26/19 Page 3 of 6



                                   PARTIES

      9.    Plaintiff is an African-American female and a citizen of the State of

Florida who resides in Pensacola, Florida. She was employed by the Defendant

from August 21, 2017 until, on or about February 2, 2018. Plaintiff is an employee

within the meaning of Title VII.

      10.   Defendant, Gulf Coast Health Systems, LLC, d/b/a, Optimal Imaging

Sacred Heart System, is a Florida Limited Liability Company. It is authorized to

conduct business in the State of Florida. Its principal address is 4033 Gulf Breeze

Parkway, Gulf Breeze, Florida 32561.         Defendant is an employer within the

meaning of Title VII.

                                      FACTS


      11. Plaintiff is an African-American female. On August 21, 2017, she was

hired by Optimal Imaging work as a Patient Services Representative at the

company’s Perdido Key office.

      12. Plaintiff performed the duties of her position in an exemplary manner.

Prior to her termination, she was never warned or cautioned about any performance

issues.




                                         3
      Case 3:19-cv-03298-MCR-EMT Document 1 Filed 08/26/19 Page 4 of 6



      13. On February 2, 2018, Plaintiff was terminated from her job by her

supervisor, Sean Reece.     The reasons given by Mr. Reece were unreliability,

tardiness and failure to give my password to another employee.

      14. I was never warned or disciplined for being tardy. Caucasian employees

were routinely tardy and were never disciplined.

      15. Company policy prohibited the sharing of passwords.


      16. During me employment, I was not allowed to take a lunch break.


      17. The reasons provided for my termination are untrue and pretextual for

race discrimination.

      18. I was replaced by a Caucasian male who had no experience in the field.


                            FIRST CAUSE OF ACTION
                          (Title VII - Race Discrimination)

      19. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

      20. Defendant discriminated against Plaintiff in the terms and conditions of

her employment on the basis of her race in violation of the Title VII of the Civil

Rights Act of 1964.


                                          4
      Case 3:19-cv-03298-MCR-EMT Document 1 Filed 08/26/19 Page 5 of 6



      21. Plaintiff is now suffering and will continue to suffer irreparable

injury and monetary damages as a result of Defendant’s discriminatory

practice unless and until this Court grants relief.

                                    COUNT TWO
                        (Title VII - Gender Discrimination)

      22. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

      23. Defendant discriminated against Plaintiff in the terms and conditions of

her employment on the basis of her gender in violation of the Title VII of the Civil

Rights Act of 1964.


      24. Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory practice unless

and until this Court grants relief.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

       a)       Declaring the acts and practices complained of herein are violation of

the Title VII;

       b)       Enjoining and permanently restraining those violations of the Title IV;

                                            5
     Case 3:19-cv-03298-MCR-EMT Document 1 Filed 08/26/19 Page 6 of 6



       c)   Directing the Defendant to take such affirmative action as is necessary

to ensure that the effects of these unlawful employment practice are eliminated

and do not continue to affect Plaintiff’s employment opportunities;

       d)   Directing Defendant to place Plaintiff in the position she would have

occupied but for Defendant’s discriminatory treatment of her and make her whole

for all earnings she would have received but for Defendant’s discriminatory

treatment, including but not limited to, wages, pension, and other lost benefits.

       e)   Awarding Plaintiff Front Pay;

       f)   Awarding Plaintiff compensatory damages;

       g)   Awarding Plaintiff the costs of this action together with a reasonable

Attorney’s fees; and,

       h)   Granting such other and further relief as the Court deems just and

proper in the premises.

                                      Respectfully submitted,

                                      /s/ R. John Westberry
                                      R. John Westberry, Esq.
                                      Florida Bar No.: 244661
                                      Email: rjw@westconlaw.com
                                      Clayton M. Connors, Esq.
                                      Florida Bar No.: 0095553
                                      Email: cmc@westconlaw.com
                                      WESTBERRY & CONNORS, LLC.
                                      4400 Bayou Blvd, Suite 32 A
                                      Pensacola, FL 32504
                                      Telephone (850) 473-0401
                                         6
